Exhibit 11.1 Code of ethics General Statement of Ethics and Business Principles Seadrill Limited (the 'Company' or 'Seadrill') and all entities controlled by the Company have a strong commitment to promoting honest ethical business conduct by all Employees (as defined below) and compliance with the laws that govern the conduct of our business worldwide. The Company believe that a commitment to honesty, ethical conduct and integrity is paramount and builds trust with its customers, suppliers, employees, shareholders and the communities in which it operates.To implement its commitment, the Company has developed a code of conduct (the 'Code'). This Code has been designed to deter wrongdoing and to promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships and avoidance of conflicts of interest. The Code establishes rules and standards regarding behavior and performance and any violation of the rules and standards embodied in the Code is not tolerated and will subject those Employees responsible to disciplinary action. The Code applies to all entities controlled by the Company and all employees, directors, and officers (collectively, 'Employees'). The Company also seeks to ensure that the Code applies to contractors, representatives and agents of the Company with respect to their activities related to Company business.All Employees are required to read and understand the Code and certain Employees will be required to provide a certification to that effect. Employees individually are ultimately responsible for their compliance with the Code.
